Title: To George Washington from Brigadier General Edward Hand, 15 September 1777
From: Hand, Edward
To: Washington, George



Sir
Fort Pitt [Pa.] 15th Septr 1777

From the weakness of This Garrison and almost Constant Alarms, it is liable to I was Induced to detain a Detachment of the 13th Virginia Regimt also, a few Straglers & deserters from the 8th Pennsylvania & other Regiments Particular returns of which are inclosed for your Excys Inspection. I flatter myself that when your Excy is acquainted with the particular Situation of this Post you will not disapprove the measure—or the detention of the few men now at the Kanhawa. the western Indians are United against us. Gouvernor Hamilton’s Proclamation together with his Agents have gaind many of the Infatuated Inhabitants even of this remote Corner to the British Interest. the

Militia are Cald and Promise to turn out on an Expedition that must for the Security of the Frontiers, be Carried in to the Indian Country, but they cant be induced to do duty here So that, daily detachments, after Stragling Scalping Parties of Indians, transporting Provisions to the posts lower down the Ohio, repairing the Works, & defending the Stores depend on this little Garrison, upwards of an Hundred men in mongalia an[d] Yohogania Counties had Sworn to Support Our Enemies. the Greatest number of them are Already in Custody & will be sent to Williamsburg—An [In] Augusta Also a number of the Same Stamp were discovered, I Sincerely Congratulate your Excelly on the Success of the American Arms in the Northren department, and hope Shortly to be Able to give you a Satisfactory Acct of the Savages in the West—Moses Carson formerly a Captn in the 8th Pennsylvania Regt who Deserted to the Enemy & left them at the Head of Elk some small time since, was Apprehended the 12th Inst. at Ligonier. I have Order’d him with a Guard to Carlisle Goal, to be dealt with as your Excy thinks proper. I wish you every Success & Happiness & am with every mark of Respect your Excys Most Obedt & very Hble Servt

Edwd Hand


To Add to the other Inconveniencies this Post is liable to the Small Pox has Crept in so that a Third of it[s] strength⟨th⟩ there not having had that disorder must be Immediately Inoculated & thereby their Service lost for sometime.

